 



EXHIBIT 10.2
JUNIPER NETWORKS, INC.
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is made and entered into by and
between Robyn Denholm (the “Employee”) and Juniper Networks, Inc., a Delaware
Corporation (the “Company”), effective as of August 14, 2007 (the “Effective
Date”).
RECITALS
     1. The Compensation Committee believes that it is imperative to provide the
Employee with certain severance benefits upon certain terminations of
employment. These benefits will provide the Employee with enhanced financial
security and incentive and encouragement to remain with the Company.
     2. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
1. Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2012 or (ii) if Employee is terminated involuntarily by Company
without Cause prior to January 1, 2012, the date that all of the obligations of
the parties hereto with respect to this Agreement have been satisfied.
2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided by applicable
law or under the terms of any written formal employment agreement or offer
letter between the Company and the Employee (an “Employment Agreement”). This
Agreement does not constitute an agreement to employ Employee for any specific
time.
3. Severance Benefits and Obligations.
     (a) In the event the Employee is terminated involuntarily by Company
without Cause, as defined below, and provided the Employee executes a full,
effective release of claims, substantially in a form attached hereto as
Exhibit A (“Release”), promptly following termination, the Employee will be
entitled to receive the following severance benefits in a lump sum (less any
withholding taxes): (i) an amount equal to six months of base salary (as in
effect immediately prior to the termination) (ii) an amount equal to half of the
Employee’s annual target bonus (as in effect immediately prior to the

 



--------------------------------------------------------------------------------



 



termination) for the fiscal year in which the termination occurs and (iii) to
the extent permitted to be continued under COBRA coverage, Company-paid health,
dental and vision insurance coverage at the same level of coverage as was
provided to such Employee immediately prior to the termination and at the same
ratio of Company premium payment to Employee premium payment as was in effect
immediately prior to the termination (the “Company-Paid Coverage”) for the
period described in this section. If such coverage included the Employee’s
dependents immediately prior to the termination, such dependents shall also be
covered at Company expense. Company-Paid Coverage shall continue until the
earlier of (i) six (6) months from the date of termination, or (ii) the date
upon which the Employee and her dependents become covered under another
employer’s group health, dental and vision insurance plans that provide Employee
and her dependents with comparable benefits and levels of coverage. For purposes
of Title X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the
date of the “qualifying event” for Employee and her dependents shall be the date
upon which the Company-Paid Coverage terminates. The severance payment in
(i) and (ii) above to which Employee is entitled shall be paid by the Company to
Employee in cash not later than 30 calendar days after the effective date of the
Release. For purposes of this Agreement, “Cause” is defined as: (i) willfully
engaging in gross misconduct that is demonstrably injurious to Company;
(ii) willful act or acts of dishonesty or malfeasance undertaken by the
individual; (iii) conviction of a felony; or (iv) willful and continued refusal
or failure to substantially perform duties with Company (other than incapacity
due to physical or mental illness); provided that the action or conduct
described in clause (iv) above will constitute “Cause” only if such failure
continues after the Company’s CEO or Board of Directors has provided the
individual with a written demand for substantial performance setting forth in
detail the specific respects in which it believes the individual has willfully
and not substantially performed the individual’s duties thereof and has been
provided a reasonable opportunity (to be not less than 30 days) to cure the
same.
     (b) In the event Employee terminates her employment voluntarily for Good
Reason, as defined below, and provided the Employee executes a full, effective
release of claims, substantially in a form attached hereto as Exhibit A,
promptly following termination, the Employee will be entitled to receive the
following severance benefits in a lump sum (less any withholding taxes): (i) an
amount equal to six months of base salary (as in effect immediately prior to the
termination), (ii) an amount equal to half of the Employee’s annual target bonus
(as in effect immediately prior to the termination) for the fiscal year in which
the termination occurs, (iii) to the extent permitted to be continued under
COBRA coverage, Company-paid health, dental and vision insurance coverage at the
same level of coverage as was provided to such Employee immediately prior to the
termination and at the same ratio of Company premium payment to Employee premium
payment as was in effect immediately prior to the termination (the “Company-Paid
Coverage”) for the period described in this section, (iv) provided no shares
have otherwise vested under the restricted stock unit award granted to Employee
upon her initial employment with the Company according to its terms,
acceleration of vesting of such restricted stock units equal to the total number
of shares covered by such award, multiplied by the number of full months of
Employee’s service to the Company completed through the date of termination
divided by 48, and (v) provided no shares have otherwise vested

-2-



--------------------------------------------------------------------------------



 



under the stock option award granted to Employee upon her initial employment
with the Company according to its terms, acceleration of vesting of such options
equal to the total number of shares covered by such award, multiplied by the
number of full months of Employee’s service to JNI completed through the date of
termination divided by 48. If the aforementioned benefits coverage included the
Employee’s dependents immediately prior to the termination, such dependents
shall also be covered at Company expense. Company-Paid Coverage shall continue
until the earlier of (i) six (6) months from the date of termination, or
(ii) the date upon which the Employee and her dependents become covered under
another employer’s group health, dental and vision insurance plans that provide
Employee and her dependents with comparable benefits and levels of coverage. For
purposes of Title X of the Consolidated Budget Reconciliation Act of 1985
(“COBRA”), the date of the “qualifying event” for Employee and his or her
dependents shall be the date upon which the Company-Paid Coverage terminates.
The severance payment in (i) and (ii) above to which Employee is entitled shall
be paid by the Company to Employee in cash not later than 30 calendar days after
the effective date of the Release. For purposes of this Agreement, “Good Reason”
is defined as the Company’s business operations or financial condition suffering
a sustained material adverse effect as a result of any actions taken against the
Company or its current officers by any U.S. government agency in connection with
the inquiry into JNI’s historical stock option practices.
     (c) In addition, in the event Employee voluntarily terminates her
employment for any reason other than for Good Reason, or if her employment is
terminated by the Company with Cause, prior to the one (1) year anniversary of
this Agreement, Employee will be responsible for repayment of the $250,000
hiring bonus to the Company (as described in Employee’s offer letter dated
August 3, 2007) on a prorated basis where the amount to be repaid will be equal
to the portion of the full year of service to the Company that is not completed.
          (d) Change of Control Benefits. In the event the Employee receives
severance and other benefits pursuant to a change in control agreement that are
greater than or equal to the amounts payable hereunder, then the Employee shall
not be entitled to receive severance or any other benefits under this Agreement.
          (e) Internal Revenue Code Section 409A. Notwithstanding any other
provision of this Agreement, if the Employee is a “specified employee” under
Code Section 409A and a delay in making any payment or providing any benefit
under this Plan is required to avoid imposition of additional taxes under Code
Section 409A, such payments shall not be made until after six (6) months
following the date of the Employee’s separation from service as required by Code
Section 409A.

-3-



--------------------------------------------------------------------------------



 



     4. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.
The term “Company” shall also include any direct or indirect subsidiary that is
majority owned by Juniper Networks, Inc.
          (b) The Employee’s Successors. The terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
     5. Notice.
          (a) General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier,
(a) five (5) days after deposit with the U.S. Postal Service or other applicable
postal service, if delivered by first class mail, postage prepaid, (b) upon
delivery, if delivered by hand, (c) one (1) business day after the business day
of deposit with Federal Express or similar overnight courier, freight prepaid or
(d) one (1) business day after the business day of facsimile transmission, if
delivered by facsimile transmission with copy by first class mail, postage
prepaid, and shall be addressed (i) if to Employee, at his or her last known
residential address and (ii) if to the Company, at the address of its principal
corporate offices (attention: Secretary), or in any such case at such other
address as a party may designate by ten (10) days’ advance written notice to the
other party pursuant to the provisions above.
     6. Miscellaneous Provisions.
          (a) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

-4-



--------------------------------------------------------------------------------



 



          (c) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (d) Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California. The Superior Court of Santa Clara County and/or the United States
District Court for the Northern District of California shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (g) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

              COMPANY   JUNIPER NETWORKS, INC.    
 
           
 
  By:   /s/ Mitchell L. Gaynor    
 
           
 
  Title:   Vice President and General Counsel    
 
           
 
  Date:   August 29, 2007    
 
           
EMPLOYEE
  By:   /s/ Robyn Denholm    
 
           
 
  Title:   EVP and Chief Financial Officer    
 
           
 
  Date:   August 29, 2007    

-5-



--------------------------------------------------------------------------------



 



Exhibit A
Form of Release Agreement
AGREEMENT
AND GENERAL RELEASE
     This AGREEMENT AND GENERAL RELEASE of claims (“Agreement”) is entered into
by and between Juniper Networks, Inc. (the “Company” or “Juniper”) and          
 (“EEE”). In consideration of the mutual promises contained herein, and for
other good and sufficient consideration, receipt of which is hereby
acknowledged, the parties agree as follows:
          (a) The Company agrees with EEE as follows:
               1. The effective date of EEE’s termination of employment with
Juniper (the “Termination Date”) will be ___, or such earlier date as EEE may
voluntarily resign. As of the Termination Date, all payments and benefits which
EEE is or would be entitled to receive under this Agreement (other than amounts
then accrued and owing) shall cease at that time, subject to COBRA conversion
rights and the payment of any unused accrued PTO pay.
               2. EEE’s stock options shall continue to vest through the earlier
of the date EEE voluntarily terminates EEE’s employment or the Termination Date.
EEE’s ability to exercise EEE’s vested options following the termination of
EEE’s employment agreement shall be governed by the provisions of EEE’s offer
letter, stock option agreements and the provisions of the stock option plans, as
applicable, pursuant to which such options were originally granted (the “Option
Plan(s)”).
               3. As of the Termination Date, EEE will be entitled to receive a
refund of any accrued but unused Employee Stock Purchase Plan
(ESPP) contributions.
               4. Provided this Agreement becomes effective and is not revoked
under Section C10 and has not been breached by EEE, (i) Juniper will pay to EEE
within the later of three days after the effective date of this Agreement or
seven days after the Termination Date an amount equal to [the amounts set forth
in the applicable offer letter or severance or change of control agreement] and
(ii) with respect to the option for [___] shares of Common Stock granted on
[___], the vesting shall accelerate by to [the amounts set forth in the
applicable offer letter, severance or change of control agreement].
               5. EEE shall return to the Company all Company documents and any
other Company property which EEE has in EEE’s possession, including, but not
limited to, computer equipment, cellular telephone, Blackberry, Secure ID card
and corporate credit card, all software and technical documents,

-6-



--------------------------------------------------------------------------------



 



Company files, notes, drawings, records, plans and forecasts, financial
information, specifications, computer recorded information, tangible property,
entry cards, identification badges and keys; any material of any kind which
contains or embodies any proprietary or confidential information of the Company
(and all reproductions thereof).
               6. Unless otherwise indicated, all required and authorized
payroll deductions shall be withheld from all amounts to be paid to EEE under
this Agreement. Except as set forth in EEE’s offer letter, no unearned bonuses
or other incentive compensation will be due EEE. All unreimbursed travel and
business expenses to which EEE is entitled to reimbursement as of the
Termination Date will be promptly paid to EEE after submission of expense
reports in accordance with standard Juniper policy.
          (b) EEE for EEE, and for EEE’s heirs, executors, administrators,
assigns, and successors, agrees as follows:
               (i) To forever fully release, remise, acquit and discharge the
Company, its predecessors and successors, and its subsidiaries, officers,
directors, agents, attorneys, employees and assigns (hereafter collectively
referred to as “Releasees”), and covenant not to sue or otherwise institute or
cause to be instituted or any way participate in (except at the request of the
Company) legal or administrative proceedings against Releasees with respect to
any matter, including, without limitation, any matter arising out of or
connected with EEE’s employment with the Company or the termination of that
employment, including any and all liabilities, claims, demands, contracts,
debts, obligations and causes of action of every nature, kind and description,
in law, equity, or otherwise, whether or not now known or ascertained, which
exist on or before the date that this Agreement becomes effective under
Section C 10(d).
               1. That at all times in the future EEE will remain bound by the
Juniper Employment, Confidential Information, Inventions Assignment and
Arbitration Agreement previously executed by EEE (or any comparable employee
inventions assignment and confidentiality agreement entered into with Juniper or
any of its subsidiaries or affiliates). EEE agrees that for a period of twelve
(12) months immediately following the termination of EEE’s relationship with
Juniper, EEE shall not either solicit, induce, recruit, interview, or encourage
any of the employees of Juniper or any of its subsidiaries, affiliates or
parents, to leave their employment, or attempt to solicit, induce, or recruit
employees of Juniper or any of its subsidiaries, affiliates or parents, either
for EEE or for any other person or entity.
               (ii) That EEE and the Company shall not make any negative or
disparaging remarks about EEE or as applicable, the Company, its officers,
employees, directors, products, services or business practices.
               2. That EEE is waiving any rights EEE may have had or now has to
pursue any and all remedies available to EEE under any employment-related cause
of action against Releasees, including without limitation, claims of wrongful
discharge, retaliation, emotional distress, defamation, fraud, breach of
contract, breach of the covenant of good faith and fair dealing, violation of
the provisions of the California Labor Code, the Employee Retirement Income
Security Act, and any other laws and regulations relating to employment or
termination of employment. EEE further acknowledges and expressly agrees that
EEE is waiving any and all rights EEE may have had or now has to pursue any
claim of discrimination, including but

-7-



--------------------------------------------------------------------------------



 



not limited to, any claim of discrimination or harassment based on sex, age,
race, national origin, disability, or on any other basis, under Title VII of the
Civil Rights Act of 1964, as amended, the California Fair Employment and Housing
Act, the California Constitution, the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967, as amended, and all other laws and
regulations relating to employment
               3. Notwithstanding any other term in this Agreement, the release
contained in this Agreement shall not release (i) any obligations arising out of
this Agreement, (ii) EEE’s right to indemnification to the fullest extent
provided for in any contract, document or statute, (iii) EEE’s rights in and to
any employee benefit plan (e.g. 401k Plan) to the fullest extent provided for in
the applicable plan, (iv) EEE’s right to apply for unemployment insurance, and
(v) EEE’s rights to EEE’s equity in the Company, including without limitation,
EEE’s rights in and to her Company stock certificates, EEE’s right to exercise
stock options, and EEE’s right to sell or otherwise dispose of her equity in the
Company.
               4. That EEE will not, except as may be mandated by statutory or
regulatory requirements or as may be required by legal process, disclose to
others the fact or terms of this settlement, the amounts referred to in this
Agreement, or the fact of the payment of said amounts, except that EEE may
disclose that information to EEE’s immediate family members, attorneys,
accountants, financial planners, tax advisors, banks or financial institutions
or other professional advisors to whom the disclosure is necessary to effectuate
the purposes for which EEE has consulted with such professional advisors or
institutions. EEE may also disclose this Agreement and the contents of this
Agreement to any government agency which requests a copy of this Agreement or
the information contained in this Agreement. EEE understands that this covenant
of non-disclosure is a material inducement to the Company for the making of this
settlement and that, for the breach thereof the Company will be entitled to
pursue its legal and equitable remedies, including, without limitation, the
right to seek injunctive relief.
               7. That at Juniper’s request, EEE will execute on or after the
Termination Date, releases essentially identical with those contained in
Sections B1, B4 and B5 covering all periods through the Termination Date.
          B. The Company, on behalf of itself and its officers, directors and
managing agents and EEE, for himself/herself, and EEE’s heirs, executors,
administrators, assigns, and successors, jointly agree as follows:
               1. That nothing contained in this Agreement shall constitute or
be treated as an admission by Releasees or EEE of liability, of any wrongdoing,
or of any violation of law.
               2. That if any provision of this Agreement is found to be
unenforceable, it shall not affect the enforceability of the remaining
provisions and the court shall enforce all remaining provisions to the extent
permitted by law.
               3. That except for the Employment Agreement, Confidential
Information, Invention Assignment and Arbitration Agreement (and any comparable
agreement) between the Company and EEE and except as expressly provided herein,
this Agreement shall supersede and render null and void any and all prior
agreements between the parties. The parties further agree that this Agreement
constitutes the entire agreement between the parties regarding the subject
matter of this Agreement, and that this Agreement may be modified only in a
written document executed by EEE and a duly authorized officer of the Company.

-8-



--------------------------------------------------------------------------------



 



               4. That, except as specifically set forth in this Agreement, this
Agreement extends to all claims of every nature and kind, known or unknown,
suspected or unsuspected, past or present, arising from or attributable to EEE’s
employment with the Company or the termination of that employment, and that the
Company and EEE hereby expressly waive any and all rights granted to them under
Section 1542 of the California Civil Code (or any analogous state law or federal
law or regulation), which reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.
               5. That this Agreement shall bind and benefit EEE’s heirs,
executors, administrators, successors, assigns, and each of them; it shall also
bind and benefit the Company and its successors and assigns.
               6. That this Agreement shall be deemed to have been entered into
in the State of California and shall be construed and interpreted in accordance
with the laws of that state.
               7. That should there hereafter be any litigation between or among
any of the parties to this Agreement alleging a breach of this Agreement or
seeking enforcement of this Agreement, the prevailing party in such litigation
shall be entitled to recover its or its reasonable attorneys’ fees and costs of
such litigation from the other party, providing that in all cases, each party
shall share bear responsibility for half of all JAMS filing and administrative
fees, and half of all arbitrator’s fees.
               8. That each party hereby agrees to accept and assume the risk
that any fact with respect to any matter covered by this Agreement may hereafter
be found to be other than or different from the facts it believes at the time of
this Agreement to be true, and agrees that this Agreement shall be and will
remain effective notwithstanding any such difference in fact.
               9. That this Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
agreement. Execution of a facsimile copy shall have the same force and effect as
execution of an original, and a facsimile signature shall be deemed an original
and valid signature.
               10. EEE hereby acknowledges and understands and EEE agrees that:
                    (1) EEE may have at least twenty-one (21) days after receipt
of this Agreement within which EEE may review and consider it, discuss it with
an attorney of EEE’s own choosing, and decide to execute or not execute this
Agreement;
                    a) EEE has seven (7) days after the execution of this
Agreement within which EEE may revoke this Agreement;
                    b) In order to revoke this Agreement, EEE must deliver to
the Company’s General Counsel, Mitch Gaynor, on or before seven (7) days after
the execution of this Agreement, a letter stating that EEE is revoking this
Agreement; and
                    c) This Agreement shall not become effective or enforceable
until after the expiration of seven (7) days following the date EEE executes
this Agreement.

-9-



--------------------------------------------------------------------------------



 



               11. That they have read and understand this Agreement, and that
they affix their signatures hereto voluntarily and without coercion. EEE further
acknowledges that EEE has at least twenty-one (21) days within which to consider
this Agreement, that EEE was advised by the Company to consult with an attorney
of EEE’s own choosing concerning the waivers contained in and the terms of this
Agreement, and that the waivers EEE has made and the terms EEE has agreed to
herein are knowing, conscious and with full appreciation that EEE is forever
foreclosed from pursuing any of the rights so waived.
               12. EEE has no duty to mitigate any breach by the Company of this
Agreement, nor shall any such payment required by this Agreement be reduced by
any earnings that EEE may receive from any other source.

                       
Dated:                     
           
 
  EEE        
 
            Dated:                        Juniper Networks, Inc.    
 
           
 
  By:        
 
                Title: Vice President and General Counsel    

-10-